Case 20-10343-LSS Doc 2818 Filed 05/03/21 Page1of3

justice Lauri Selber Silverstein , i 4

BSA Bankruptcy Case

824 Market Street QR MAY 3 AM ig: 59
Yue

6th Floor

Wilmington, DE 19801

To Whom it may concern,

| want to start out by saying that writing this letter and this whole claim has been an emotionally troubling
experience. It has been something that has been extremely hard on me and something that { have considered multiple
times just walking away from. | remember around 2 years ago (give or take), | had come home from work and was sitting
up in bed watching TV and | seen the first commercial about this case. My heartbeat started to rise and | started to feel
as if | was about to have a panic attack. But | was not sure if | was able to handle going through this process. Over time
and after seeing the commercial a few times, | built up the courage to finally call AVA law and teil my story. Even then. |
was not fully ready. | will explain why later in this tetter. The first call was simple, they took some info from me and
emailed me a document that | was supposed to sign and mail back. But | could not do it. | ignored the email and kept
trucking through life. Over time, the thought of finally coming clean kept eating at me. It would occupy my free time and
haunt my dreams. It was like the nightmare of my childhood was being thrust back into my life. A few months later |
made the choice and called AVA law back, explained | did not return the email and asked for another copy. During the
phone call | was asked for a brief description of what happened and for the first time in probably 20 years, | spoke. | gave
a brief description of what happened. Leaving out some key details. | basically gave a soft version of the events.

Now, it’s time to come clean and | have been processing over time the idea of writing a letter. What to say? how
do | word it? Will anyone even read it? Am | going to have to go sit in a courtroom and revisit the horrific events that | do
believe ruined my childhood?... is it even going to be worth it?

| believe | was 8 years old. | was in the 3 grade going to IN Elementary school in Riverside Ca. | played
with Legos, thrived on my G.I. Joe collection and rode my Haro bicycle as if it was a part of my body. My best friends
name was Katie. Our parents always joked that her and | would get married and spend the rest of our lives together. | do
not remember a whole lot about the boy scouts. Only brief memories, some are shrouded in clouds. i remember the lay
out of my troop leader's home. It had a fence in the front yard, a big tree and no grass. Only weeds. The back yard was
the same way. Lots of dirt, a covered patio, dirty concrete. | do not remember my troop leaders name, or his face... his
couch though, to this day Ill never forget what his couch looked like, or what it felt like. It had wooden armrests. Itchy
brown and yellow material, kind of felt like it should have been patio furniture. | remember being at his home when no
other children were around. | de not know or remember fully why. { can only assume it was because both my parents
worked.

 
 

Case 20-10343-LSS Doc 2818 Filed 05/03/21 Page 2of3

 

Long term affects weren't fully realized until | was in my early 20's. after this event, the boy scouts or what
happened was never spoken of again. Not long after leaving the boy scouts | got in serious trouble for the first time ever,
| had taken a lighter to school and was trying to burn down the bathroom at the elementary school | went to. | began to
beat up and bully other kids. By the 6" grade | was drinking, 7" grade | was smoking marijuana and by the time | was 14,
| was doing hard core drugs. My first arrest was at the age of 16. | was breaking into cars, stealing stuff and then selling
the items to support my drug habit. | was arrested a few times after that. All of them to support my drug addiction. At
the age of 21, June of 2001 to be exact. My first son was born, he was 5 weeks old, and | was arrested for sales and
possession of a controlled substance. | went to rehab and it was in rehab that | was able to finally get some much-
needed counseling. The issues surrounding my addiction and my abuse by the boy scouts was the root cause of my
troubled life. | did manage to get clean and thought id fully been able to move on from my horrors of being a boy scout.

However, the pain has never fully gone away. The fear and intimidation have never fully left. About 5 years ago.
My wife knowing about my abuse and without even thinking about it asked about putting our then 8-year-old son into
the boy scouts and the emotions | felt were terrorizing.

Now we have this case. We have attorneys and insurance companies who do not give a i about the true
victims of the corrupt BSA. They do not give a shit about how the boy scouts affected me or what it did to my life. ! got
lucky by getting into rehab and having a counselor who cared to listen and let me somewhat heal. | would probably be
dead right now or spending the rest of my life in prison if it was not for her. And all these insurance companies care
about is the bottom dollar. How little can they buy off these accusers for? Oh, lets claim bankruptcy and hope it goes
away. If it was up to me the BSA would be shut down and cast into the fiery pits of hell never to return. Yes, | am angry.
No, | am not over it. Just because { am not crying in a corner everyday doesn’t mean this is not something that won't live
with me for the rest of my life.

Again, | do not even know if this is going to be read. Or it this letter is going to get thrown into a pile of other
such letters. | really hope, | truly hope some love is shown. And someone cares about what happened!

 

 
Case 20-10343-LSS Doc 2818 Filed 05/03/21 Page3of3

 

-'e oy “¥
es * ..

yor ce

‘SANTA:CLARITA CA 913
-' 28 APR 2021 PM 2L

 

Bsk Bonkcrvetea Cose

Faw

feor, Selber SilversTean
wroclev sTeeel CG
uw leet . *
i iningten , DE «¢7FOr , tt
Cee
499 ae ff fA] HG Alef A foot ifoef fica hyjojorg

cis a
tl}
g3
ut
t fs
I
W
tI
IN}

 
